DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 7: the term --the-- should be added between the terms “with” and “firing piston” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, there is no antecedent basis for “the shoulder” and “the base end” in the recitation of “the shoulder of the base end of the support bushing” limitation. 


In regards to claim 7, there is no antecedent basis for “the explosive force” and “the detonation”. 

In regards to claim 9, there is no antecedent basis for “the interface”, “the sleeve portion” and “the base portion”.  

	Claims 2-6 and 8 are also rejected under this statute as they depend from claim 1. 




Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art to claim 1 is Trafton (U.S. Patent No. 10180049).
In regards to claim 1, Trafton teaches a switch (101; Fig. 1a,b) for use downhole (Abstract) comprising: 
a cylindrical housing (105) with a common axis (not labeled but implicit), a first face (outer surface of housing 105), a second face (inner surface of housing 105), and a through bore (105 contains a thru bore as shown); 
a cylindrical firing piston (conductive piston member 127) protruding from the first face (outer surface of housing 105) and having a distal end with a circumferential groove (127 has multiple circumferential grooves at a distal end as shown; Fig. 1a,b), wherein the cylindrical firing piston (127) is slideably engaged with the cylindrical housing (piston 127 slides within housing 105; Fig. 1a,b);
 a support bushing (piston insulator 133) having a cylindrical sleeve with a distal end (distal end of 133 is a sleeve), a cylindrical base (133 is cylindrical in shape and therefore has a cylindrical base), and a thru bore (133 contains a thru bore to fit a portion of piston 127), wherein the cylindrical sleeve is slideably engaged with firing piston (133 is threadedly connected to 127 and slides with the piston 127; Fig. 1a,b); 
However, Trafton is silent regarding a cylindrical end cap retainer having a frusto-conical thru bore with an inner shoulder, a countersink end, wherein the inner shoulder is slideably engaged with the cylindrical sleeve of the support bushing and the countersink end fits flush over .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676